Citation Nr: 0032628	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-06 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
cold injury residuals of the right foot, on appeal from an 
initial grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
cold injury residuals of the left foot, on appeal from an 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from July 1975 to 
June 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.  This rating granted service connection 
for the residuals of a cold injury to both feet; an 
assignment of a 10 percent disability rating for each 
extremity was made.  The veteran has appealed the assignment 
of the disability ratings for both feet.  

A hearing was held in Washington, DC, in July 2000, before 
the undersigned who is the Veterans Law Judge assigned to 
conduct the hearing.  A transcript of the hearing is of 
record.

During the veteran's testimony before the Board, he stated 
that he was being treated by Dr. Clayborn of Midfield, 
Alabama, for his bilateral foot condition.  It does not 
appear that Dr. Clayborn's treatment records have been 
requested or received.

When a veteran submits a compensation claim, VA has the duty 
to assist him/her with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this case, there is an indication of private 
treatment records that the RO does not have.  It should also 
be determined whether the veteran has had any VA treatment 
that is not of record, and those records should be obtained 
and associated with the claims file.  VA treatment records 
dated to May 1990 are of record.  If the veteran has received 
VA treatment since then for his frostbite residuals, his 
records should be associated with the claims file.

The applicant does have the burden of informing VA that such 
medical treatment records exist and the location thereof. 

Because the veteran has informed VA that medical treatment 
records may exist that might possibly assist in the 
adjudication of his claim, the case must be remanded for 
obtaining those records.  Accordingly, this case is REMANDED 
for the following action:

1.  Ask the veteran to provide the full 
name and address of Dr. Clayborn, as well 
as the approximate dates of his treatment 
of the veteran for frostbite residuals.  
Ask the veteran to provide an appropriate 
release for his treatment records.  On 
receiving the information and release, 
request the veteran's treatment records 
from Dr. Clayborn.  Associate all 
responses with the claims file.  If no 
records exist, it should be so noted in 
the record.  If the RO does not receive a 
response from the doctor, the RO must 
notify the veteran of the nonresponse and 
inform him that he has the option of 
obtaining the records and submitting them 
to the RO.  

2.  Ask the veteran whether he has 
received VA treatment for the residuals 
of frostbite since May 1990 and for the 
name(s) of the VA medical facilities at 
which he received such treatment, and the 
approximate dates of such treatment.  
Request and associate with the claims 
file all VA treatment records of which 
the veteran provides notice since May 
1990 for residuals of frostbite.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


